While the two minor plaintiffs were walking across a public way they were struck by a taxicab owned by the corporate defendant and operated by the individual defendant. They seek recovery for personal injuries, and a parent of each seeks recovery for consequential damages. The jury returned verdicts for the defendants. In charging the jury the judge referred to each witness by name and made reference to some of the testimony given by the witness, but he made no attempt to summarize all of the testimony of any witness. As to some witnesses he referred only to the subject matter of the testimony given. When the judge completed his charge the plaintiffs requested him to give the jury a review of the testimony (a) by the witness Joseph J. Keegan about skid marks on the pavement, and (b) by the witness Robert Mitchell about the same skid marks, about the minor plaintiffs being helped to cross the street, and about the place where they were struck. The case is before us on the plaintiffs’ exceptions to the denial of that request. General Laws c. 231, § 81, provides that “Qfjhe courts shall not charge juries with respect to matters of fact, but they may state the testimony and the law.” It is for the judge to determine how far the facts and the evidence should be discussed with the jury. He cannot be required to argue the case for a party on any issue. Commonwealth v. Polian, 288 Mass. 494, 499. Sanford v. Boston Herald-Traveler Corp. 318 Mass. 156, 159. The judge’s statements to the jury on the evidence were fair and impartial. He expressed no opinion on any issue of fact or upon the weight or credibility to be given to any of the testimony. He made it clear that he submitted to the jury for decision all questions of fact material to the issues in dispute, without any attempt by him to influence their verdict. There was no error. Sawyer v. Worcester Consol. St. Ry. 231 Mass. 215, 218-219. Ross v. Nourse, 330 Mass. 666, 672. Cahalane v. Poust, 333 Mass. 689, 693.

Exceptions overruled.